This cause is before the court on motion to dismiss the appeal. Several grounds are urged in the motion to dismiss the appeal, but we deem it necessary to notice but one.
The case-made attached to the petition in error filed in this appeal was settled and signed in the absence of the defendant in error and without notice to him of the time and place of presentation of the case-made to the trial judge for settlement. No stipulation was entered into as to the correctness of the case-made, nor was the notice of the time and place of settlement in any manner waived.
Where a case-made is settled and signed in the absence of the defendant in error and without notice of the time and place being given or waived and no stipulation entered into as to the correctness of the same, such case-made is a nullity and brings nothing before this court for review. Riley v. Hammer et al.,138 Okla. 230, 280 P. 825; Liberty Life Ins. Co. v. Green,133 Okla. 58, 270 P. 1111; First State Bank of Oilton v. O'Bannon, 128 Okla. 16, 260 P. 1062; Carr v. St. Louis-San Francisco Ry. Co., 118 Okla. 223, 247 P. 138; Morris v. West Publishing Co., 118 Okla. 237, 247 P. 52.
For the reason above stated, the case-made is a nullity and brings nothing before this court for review, and the appeal is dismissed.
Note. — See under (1) 2 Rawle C. L. p. 159. See "Appeal and Error," 4 C. J. § 2015, p. 361, n. 9.